DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 04/01/2022 has been entered.
Claims 1-5, 7-10, 12-15, and 18-25 are now allowable based on applicant’s amendments and arguments. Examiner finds applicant’s arguments persuasive regarding the claim limitations “computing a cumulative degradation value for an electrical component of an electrical system based on an operating parameter of the electrical component”. Hence, the prior art rejection is withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Highman on 06/07/2022.
The application has been amended as follows: 
In claim 25: replace a phrase “” by “the operating” after a term “on” in line 3

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-5, 7-10, 12-15, and 18-25 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination of “computing/compute a cumulative degradation value for an electrical component of an electrical system based on an operating parameter of the electrical component; and computing/compute a corrosion compensated cumulative degradation value for the electrical component based on the cumulative degradation value and a corrosion rating of the electrical system.” with regards to claims 1, 12, and 18.
 
Examiner believes that the claim limitations above are neither inherent nor obvious. Therefore, the claims are allowable.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on M-F (7:30 AM-5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance call 800-786-9199 or 571-272-1000.




/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846